Citation Nr: 1017401	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  02-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of 
injuries to the neck, low back, left arm, and left leg. 


ATTORNEY FOR THE BOARD

B. Buck, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1979, with additional periods of active and 
inactive duty for training in the Oklahoma Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

In May 2006, the Board remanded the claims for further 
development.  Specifically, the Board ordered that certain 
private and VA medical records be obtained, that the Veteran 
be scheduled for VA examinations in conjunction with his 
hearing loss and tinnitus claims, that his National Guard 
service be verified, and that he receive proper notice as to 
how to substantiate his claims for service connection.  The 
Board has reviewed the file and finds that these orders have 
been substantially complied with.  In regard to the VA 
examinations, the Board has reviewed the consequent reports 
and finds that they are adequate for rating purposes.  
Therefore, it is appropriate to decide the appeal. 


FINDINGS OF FACT

1.  While the Veteran carries a diagnosis of a mild hearing 
loss in the right ear, objective examination does not reveal 
hearing loss in either ear that meets the threshold for 
deeming impaired hearing a disability for purposes of the 
applying the laws administered by VA.

2.  Tinnitus was first manifested many years after the 
Veteran's service and has not been medically related to his 
service. 

3.  The credible evidence of record establishes that on 
December 17, 1999, the Veteran was in a motor vehicle 
accident while traveling northbound on U.S. Highway 69, at 
the intersection of West 40th Street, roughly 30 miles 
southeast of his home in Broken Arrow, Oklahoma, incurring 
headaches and injuries to the neck, low back, left arm, and 
left leg.

4.  The Veteran was on a period of inactive duty for training 
from December 18, 1999 to December 19, 1999, in McAlester, 
Oklahoma, approximately 100 miles south of his home in Broken 
Arrow, Oklahoma.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated 
in the Veteran's active duty service or active duty for 
training; nor may it be so presumed.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated in the Veteran's 
active duty service or active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Headaches were not incurred or aggravated in the 
Veteran's active duty service, active duty for training, or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

4.  Disabilities of the neck, low back, left arm, and left 
leg were not incurred or aggravated in the Veteran's active 
duty service, active duty for training, or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2002 and May 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the 2002 
notice informed the Veteran of information and evidence 
necessary to substantiate his claims for service connection.  
It discussed the relative burdens of VA and the Veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  The 2006 
notice informed the Veteran of information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the April 2009 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured, including the Veteran's National Guard 
records.  

The Veteran has been medically evaluated and medical opinions 
were obtained in conjunction with his claims for hearing loss 
and tinnitus.  Examinations were not conducted, however, in 
conjunction with his claims for headaches and orthopedic 
disabilities.  VA is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran's sole argument with respect 
to these disabilities is that he sustained them in a 
particular motor vehicle accident.  While the current medical 
evidence establishes that the Veteran receives treatment for 
headaches and his various orthopedic disabilities, his 
service personnel records and the remaining evidence confirm 
that the accident in which he incurred these injuries did not 
occur on a period of active duty, active duty for training, 
or inactive duty for training, nor while traveling to or from 
the same.  Therefore, the threshold factor for seeking 
further medical evidence has not been met.  The duty to 
assist has been fulfilled.

Service Connection

The Veteran seeks service connection for several 
disabilities.  Generally, in order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical, or in certain circumstances, lay evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

With specific regard to National Guard service, service 
connection may be granted for disability resulting from 
either disease or injury incurred in, or aggravated while 
performing, active duty for training (ACDUTRA).  With respect 
to time periods of inactive duty training (INACDUTRA), 
service connection may only be granted for injury so incurred 
or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's specific contentions are addresses with respect 
to each disability claimed below. 

Hearing Loss

The Veteran contends that the noise exposure he experienced 
on active duty in Vietnam and on the firing range in the 
National Guard has caused a current hearing loss.  He also 
appears to rely on the Court of Appeals for Veterans Claims 
(CAVC) decision in Hensley v. Brown, 5 Vet. App. 155 (1993), 
to argue that he is entitled to presumptive service 
connection for hearing loss because of that noise exposure.  

The Veteran's DD Form 214, Report of Transfer or Discharge, 
confirms that his military occupational specialty was combat 
engineer, and that he served in the Republic of Vietnam for 
nearly one year.  He has described being around near-constant 
explosions and other combat-related noise during this active 
duty service.  The Board finds that the noise exposure that 
the Veteran has contended is consistent with the 
circumstances of his active duty.  Therefore, the in-service 
event element of service connection has been met.  

The Hensley case, however, does not create a presumption for 
service connection for hearing loss based on noise exposure.  
Rather, it clarifies that the absence of documented hearing 
loss in service does not preclude a grant of service 
connection after service, provided that the requirements of 
service connection are otherwise met, i.e., that there is 
evidence of a current disability that is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. at 160.  Service 
connection, therefore, still requires evidence that the 
Veteran has a current hearing loss disability and evidence 
relating it to his in-service noise exposure. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 
Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) 
(holding that the Secretary's regulatory definition of 
hearing loss in § 3.385 is permissible and not "arbitrary, 
capricious, an abuse of discretion or otherwise not in 
accordance with the law").  The threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  

In conjunction with his claim, the Veteran submitted an April 
2002 report by a private Ear, Nose, & Throat (ENT) 
specialist.  Audiometric testing demonstrated a "mild loss 
at 250 and 500 hertz in the right ear, and a sloping loss at 
4000, 6000, and 8000 hertz, also of mild severity."  
Although the specialist characterized these mild losses as a 
pattern of hearing loss suggestive of noise-induced etiology, 
the actual audiometric thresholds were not included in the 
report.  As such, further examination was required to 
adjudicate the claim. 

The Veteran underwent a VA audio and ear disease examination 
in December 2006.  The report of audiometric thresholds was 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
25
LEFT
5
0
10
10
20

The Maryland CNC Test scores for speech recognition were 96 
percent bilaterally.  The audiologist explained that these 
results demonstrated that the Veteran's hearing was well 
within normal limits at all frequencies.  

By the standards set by regulation as to what constitutes a 
hearing disability under the law, the Veteran's hearing 
pattern does not qualify.  There is no threshold that is 26 
decibels or greater, and the CNC test was not less than 94 
percent for either ear.  Accordingly, while the Veteran does 
have some hearing loss, it does not meet the minimum standard 
of severity to be considered a disability under the law.  
Without a current disability diagnosed, the claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

The Board recognizes that the Veteran's private physician has 
indicated that the high frequency hearing loss found on 
examination is likely service-related.  However, the United 
States Congress has authorized VA to compensate Veterans for 
disabilities based upon the average impairment of earning 
capacity in civil occupations caused by that disability.  
Based on that statutory provision, VA has established 
parameters for determining when hearing loss becomes a 
disability that interferes with earning capacity.  The 
Veteran's hearing loss has not reached that level.  
Therefore, service connection cannot be granted.

As a final matter, presumptive service connection may be 
granted for an organic disease of the nervous system, such as 
a sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  In this case, however, the one year 
presumptive period, which began when the Veteran separated 
from active duty in September 1969, has long since expired.  
As no such diagnosis has been made, presumptive service 
connection is not warranted. 

The preponderance of the evidence is found to be against the 
Veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for hearing 
loss is denied. 

Tinnitus 

The Veteran contends that he is entitled to service 
connection for tinnitus, based on his noise exposure in 
service.  As discussed above, the Veteran's service personnel 
records confirm that he was a combat engineer who served in 
the Republic of Vietnam.  As the noise exposure he has 
described (i.e., explosions and other combat-related noises) 
is consistent with the circumstances of his service, the in-
service event element of service connection has been met.  

The medical evidence establishes that the Veteran carries a 
current diagnosis of tinnitus.  See VA examination, December 
2006; see also private ENT report, April 2002.  Thus, the 
current disability element of service connection has also 
been met.  The question that remains, therefore, is whether 
the Veteran's tinnitus is related to his service.  

Outpatient clinical records dated from November 2001 to April 
2006 have been reviewed.  These records are silent for 
complaints or diagnosis of tinnitus, and do not otherwise 
speak to a nexus for the Veteran's tinnitus.  The Veteran's 
own lay statements are also silent for descriptions as to 
when the tinnitus started, and do not show continuity of 
symptomatology since service.  In particular, his December 
2001 informal claim and his July 2003 notice of disagreement 
speak of presumptive service connection, but do not include 
any statement as to the length of time he has experienced the 
problem.  In his July 2004 substantive appeal form, the 
Veteran stated his belief that his tinnitus was related to 
noise exposure, but offered no other details as to his 
symptoms or their duration.  At this time, the Veteran also 
submitted an undated pamphlet regarding tinnitus, written by 
an academic psychologist in conjunction with the British 
Tinnitus Association.  He highlighted a passage from that 
pamphlet, which stated that, "[s]ustained exposure to high 
levels of noise can also produce tinnitus.  The effects of 
loud noise may be addictive and accumulative and can have 
their ultimate effect in the production of tinnitus many 
years after your exposure to them.  People exposed to 
explosions or gunfire in the Second World War may be 
developing tinnitus as a result now."

A private ENT physician's opinion is of record, dated in 
April 2002, regarding the Veteran's hearing loss.  A 
diagnosis of tinnitus was noted; however, the specialist did 
not offer an opinion as to the etiology of the Veteran's 
tinnitus.  

The Veteran underwent VA audio and ear disease examinations 
in December 2006.  The examining audiologist opined that the 
Veteran's tinnitus was of unknown etiology, and further that 
it was less likely that his tinnitus was contributed to or 
caused by military service.  The audiologist who offered this 
opinion had reviewed the Veteran's current examination 
results, as well as the contents of his claims file, 
including his service records and the post-service evidence.  
He noted that the Veteran's service treatment records showed 
hearing within normal limits, without threshold shifts during 
service.  He also noted that the Veteran reported not being 
sure of when his tinnitus began, but that it was frequently 
in his right ear only.  It was on these bases that the 
negative opinion was formed. 

The Board finds that the December 2006 VA opinion is more 
credible and probative of the issue of nexus than the lay 
statements of record and the general medical research cited.  
The audiologist who offered the December 2006 opinion is 
competent to do so, having been trained in the field in 
question.  The opinion is credible, in that it was based on 
the pertinent evidence of record, including the Veteran's 
current examination and his service treatment records.  The 
audiologist offered a rationale for his opinion.  Neither the 
outpatient clinical records nor the private ENT specialist 
contradict this opinion with respect to the Veteran's 
tinnitus.  

By contrast, the Veteran's statement in the context of his 
substantive appeal, mainly that he believes his tinnitus is 
related to service, is not probative in this instance.  While 
the Veteran is competent to testify as to his symptoms, he 
lacks the requisite medical training to be considered 
competent to offer a medical opinion as to the etiology of 
his ear disease.  Especially in light of the lack of 
statements of record showing a continuity of symptoms since 
service, it is unclear on what basis the Veteran formed his 
opinion.  It is possible that he relied on the psychologist's 
pamphlet which indicated that noise exposure can lead to 
tinnitus.  In that case, the Board notes that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The exception to this competency rule is when the 
medical treatise information, where "standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."   Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

The Board finds that the pamphlet by the psychologist does 
not meet the standard set forth in Wallin because it does not 
discuss a generic relationship between noise exposure and 
tinnitus with a degree of certainty such that it would be 
applicable here.  Rather it lists noise exposure as one of 
many possible causes of tinnitus, to include certain 
medications, injuries, surgeries, and cellular "wear and 
tear" due to environmental conditions and the ageing 
process.  It also speaks in terms of how noise exposure 
"can" cause tinnitus, "may" be accumulative, and that WWII 
soldiers "may" be developing it now, long after the war.  
Such speculative language does not create an adequate nexus 
for the purposes of establishing service connection, as it 
does little more than suggest a possibility of a 
relationship.  See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, 
it can be afforded little probative value in this case.

Because the Board finds that the December 2006 VA opinion is 
most probative of nexus, and further that the opinion is 
against a finding of a relationship between the Veteran's 
current tinnitus and his noise exposure in service, service 
connection is not warranted.  The preponderance of the 
competent and credible evidence is against the Veteran's 
claim; the benefit of the doubt provision does not apply.  
Service connection for tinnitus is denied.


Headaches & Orthopedic Disabilities 

The Veteran contends that his headaches, as well as residuals 
of injuries to the neck, low back, left arm, and left leg, 
are all the result of a motor vehicle accident (MVA) on 
December 18, 1999.  Specifically, in his December 2001 
informal claim, he reported that he was "returning home from 
the Army National Guard, direct route from McAlester, 
Oklahoma," when the MVA occurred.  

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized active or inactive duty training is deemed to 
have been on active or inactive duty training at the time 
such injury was incurred.  In determining whether the 
individual was disabled or died from an injury so incurred, 
VA shall take into account the hour on which the individual 
began the travel, the hour on which such individual was 
scheduled to arrive for duty, the method of travel, the 
itinerary, the manner in which the travel was performed, and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by these provisions, the burden of proof shall be on 
the claimant. 38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e). 

In support of his claim, the Veteran has submitted a 
memorandum issued by the Oklahoma National Guard to all 
members of his unit requiring their presence for annual 
mandatory training on civil disturbance.  The memorandum 
indicated that first formation was scheduled for 0730Hrs 
(7:30 a.m.) for key leaders (E6 and above), and that main 
body formation was set for 0800, on Saturday, December 18, 
1999.  The training was from December 18 through 19 at the 
McAlester Armory, and both days were mandatory.  The Oklahoma 
Army National Guard has independently verified that the 
Veteran received points for a period of INACDUTRA from 
December 18-19, 1999.  His highest grade held was E5.  
McAlester Armory is approximately 100 miles south of the 
Veteran's home.

The Veteran submitted a form titled, Oklahoma Motor Vehicle 
Collision Report, which appears to have been partially filled 
out by the Veteran.  It indicates that the Highway Patrol was 
investigating the crash, and had provided the form at the 
scene of the crash.  It carries the date of the accident as 
December 17, 1999.  

The Official Oklahoma Traffic Collision Report was obtained.  
It is fully completed and signed by the investigating 
officer, and confirms that the accident occurred at 
approximately 7:00 p.m. on December 17, 1999.  The Veteran 
was traveling northbound on U.S. Highway 69, when a vehicle 
struck his vehicle from behind, roughly at the intersection 
of West 40th Street.  This is approximately 30 miles 
southeast of the Veteran's home in Broken Arrow, Oklahoma, as 
listed on the Report.  

The Veteran also submitted the auto body shop bill from the 
accident.  It did not reference a date as to when the damage 
was incurred.  He submitted medical records dated in January 
2000, in which he reported a history of a MVA on December 18.  

The Veteran's contention is that the accident actually 
occurred on December 18, not December 17, and that he was 
returning home from his drill duty.  He has not offered an 
explanation as to why he left his annual drill weekend 
halfway through, on December 18, nor provided evidence 
supporting that the accident was on December 17 rather than 
December 18.  In the absence of such evidence, the Board 
finds that more weight is afforded to the official state 
documentation of the accident, which notes December 17, 
especially in light of the Veteran's initial collision form, 
which also specifies December 17.  This evidence is more 
credible than the statements provided to the medical 
professionals after the fact, given the contemporaneous 
nature of the official documents. 

As noted above, the burden of proof is on the Veteran to show 
that he was on travel status for training duty when the 
accident occurred.  He has not submitted evidence that 
effectively refutes the official documents of the collision.  
As such, the Board finds that the probative evidence of 
record supports that the accident occurred on December 17, 
the evening before the Veteran's period of INACDUTRA began.  
The credible evidence of record, therefore, does not support 
his contention that it occurred on December 18 while 
traveling from McAlester Armory.  The resultant headaches and 
orthopedic injuries cannot be said to be the result of his 
travel from inactive duty for training.  The preponderance of 
the evidence is against the Veteran's claim.  The benefit of 
the doubt provision does not apply.  The appeal of these 
issues must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of injuries 
to the neck, low back, left arm, and left leg is denied. 




____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


